Examiner’s Comment
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art fails to teach or disclose a current output apparatus adapted for electrical connection to a load to output an electrical current thereto, comprising: a voltage regulator operable to supply to the current output terminal an electrical voltage regulated to differ from an electrical voltage applied to the current input terminal by an amount sufficient to cause said electrical current to flow from the current output terminal to the current input terminal via the load; wherein the voltage regulator is operable and arranged to supply to the current output terminal an electrical voltage of positive polarity or of negative polarity for supplying said electrical current to a load presenting to the current output terminal a voltage of positive polarity or of negative polarity, respectively: and a synchronous rectifier arranged to rectify an AC voltage signal supplied by a first transformer winding coupled thereto, and to supply the rectified voltage to the voltage regulator: wherein the synchronous rectifier comprises field-effect transistors (FETs) and a control unit arranged to synchronously control the conductivity of the transistors to supply to the voltage regulator a DC electrical voltage of negative polarity, in combination with all the limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838